ACCEPTED
                                                                                                      03-15-00259-CV
                                                                                                              7704355
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 11/5/2015 2:46:37 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK



                                          Elizabeth G. Bloch
                                    111 Congress Avenue, Suite 1400                  FILED IN
                                         Austin, TX 78701-4043                3rd COURT OF APPEALS
                                          Direct: 512-703-5733                    AUSTIN, TEXAS
                                            Fax: 512-480-5002                 11/5/2015 2:46:37 PM
                                    heidi.bloch@huschblackwell.com              JEFFREY D. KYLE
                                                                                      Clerk

                                         November 5, 2015




Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

         Re:      Case No. 03-15-00259-CV; Becky, Ltd. v. The City of Cedar Park, et al.

Dear Mr. Kyle:

       Please be advised that the undersigned intends to argue this case on December 2, 2015, at
1:30 p.m., on behalf of Appellant, Becky, Ltd.


                                                     Sincerely,


                                                     /s/ Elizabeth G. Bloch
                                                     Elizabeth G. Bloch


cc:      VIA E-File
         Cobby Caputo
         Mark Hawkins
         Leonard Smith




AUS-6188647-1 521106/1